UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7420


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARYL KEITH SILLS, a/k/a D,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:03-cr-00148-JBF-JEB-3)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Keith Sills, Appellant Pro Se.    Laura Marie Everhart,
Assistant  United States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daryl Keith Sills appeals the district court’s orders

denying relief on his motion for reduction of sentence filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his Fed. R. Civ.

P.   59(e)   motion.      We   have    reviewed      the   record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Sills, No. 2:03-cr-

00148-JBF (E.D. Va. filed June 10, 2008; entered June 13, 2008;

filed July 11, 2008; entered July 17, 2008).                    We dispense with

oral   argument   because       the    facts   and    legal     contentions      are

adequately    presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2